Name: 1999/500/EC: Commission Decision of 1 July 1999 fixing an indicative allocation by Member State of the commitment appropriations under the financial instrument for fisheries guidance (FIFG) outside the Objective 1 regions of the Structural Funds for the period 2000 to 2006 (notified under document number C(1999) 1760)
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  EU finance; NA
 Date Published: 1999-07-27

 Avis juridique important|31999D05001999/500/EC: Commission Decision of 1 July 1999 fixing an indicative allocation by Member State of the commitment appropriations under the financial instrument for fisheries guidance (FIFG) outside the Objective 1 regions of the Structural Funds for the period 2000 to 2006 (notified under document number C(1999) 1760) Official Journal L 194 , 27/07/1999 P. 0047 - 0048COMMISSION DECISIONof 1 July 1999fixing an indicative allocation by Member State of the commitment appropriations under the financial instrument for fisheries guidance (FIFG) outside the Objective 1 regions of the Structural Funds for the period 2000 to 2006(notified under document number C(1999) 1760)(1999/500/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular the fourth subparagraph of Article 7(3) thereof,(1) Whereas the first subparagraph of Article 2(3) of Regulation (EC) No 1260/1999 states that the FIFG shall contribute to structural actions in the fisheries sector outside Objective 1 regions;(2) Whereas paragraph 40 of the Presidency conclusions of the Berlin European Council of 24 and 25 March 1999 fixed the amount pertaining to the actions concerned for the period 2000 to 2006;(3) Whereas the fourth subparagraph of Article 7(3) of Regulation (EC) No 1260/1999 stipulates that the Commission is to use transparent procedures to make indicative breakdowns by Member State of the commitment appropriations available for the actions concerned; whereas the Commission indicated the method used to this end in a note submitted to Coreper on 18 March 1999(2);(4) Whereas the appropriations should be broken down according to this method,HAS ADOPTED THIS DECISION:Article 1The indicative amounts per Member State of the commitment appropriations under the financial instrument for fisheries guidance outside the Objective 1 regions for 2000 to 2006 shall be as set out in the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 1 July 1999.For the CommissionEmma BONINOMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.(2) "technical note from the Commission on FIFG credits" (note to Delegations, SN 1122/99 of 18 March 1999).ANNEXIndicative allocation by Member State of the commitment appropriations under the financial instrument for fisheries guidance outside the Objective 1 regions of the Structural Funds for the period 2000 to 2006>TABLE>